Citation Nr: 0828131	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  06-31 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an initial compensable evaluation for left ear 
hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The veteran had active service from April 1965 to June 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2005 rating decision by the above 
Department of Veterans Affairs (VA) Regional Office (RO).  
This claim was before the Board in August 2007, at which time 
the Board remanded it for additional development.  

The veteran testified in May 2007 before the undersigned 
Veterans Law Judge at a Travel Board hearing at the RO; a 
transcript is of record.

In April 2008 the Board issued a decision denying the claim.  
That decision has been vacated in a separately issued 
decision.


FINDINGS OF FACT

1.  Currently, audiometric testing shows an average 70 
decibel loss, with a speech recognition score of 48 percent, 
in the left ear (level VIII). 

2.  At no time has the veteran's hearing loss been shown to 
produce an exceptional or unusual disability picture, with 
such factors as marked interference with employment or 
frequent periods of hospitalization, as to render impractical 
the application of the regular schedular standards.


CONCLUSION OF LAW

The criteria for an initial compensable evaluation for left 
ear hearing loss are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.85, 4.86 
(2007), Diagnostic Code (DC) 6100 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide in accordance 
with 38 C.F.R. § 3.159(b)(1).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the 
RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit has held 
that, if a claimant can demonstrate error in VCAA notice, 
such error should be presumed to be prejudicial.  VA then 
bears the burden of rebutting the presumption, by showing 
that the essential fairness of the adjudication has not been 
affected because, for example, actual knowledge by the 
claimant cured the notice defect, a reasonable person would 
have understood what was needed, or the benefits sought 
cannot be granted as a matter of law.  Sanders v. Nicholson, 
487 F.3d 881 (Fed. Cir. 2007); petition for cert. granted 
(U.S. June 16, 2008) (No. 07-1209).

In August 2005 VA sent the veteran a letter informing him of 
the types of evidence needed to substantiate his claim and 
its duty to assist him in substantiating his claim under the 
VCAA.  The letter informed the veteran that VA would assist 
him in obtaining evidence necessary to support his claim, 
such as medical records, employment records, or records from 
other Federal agencies.  He was advised that it is his 
responsibility to provide or identify, and furnish 
authorization where necessary for the RO to obtain, any 
supportive evidence pertinent to his claim.  See 38 C.F.R. § 
3.159(b)(1).  Although no longer required, the appellant was 
also asked to submit evidence and/or information in his 
possession to the RO.

The Board finds that the content of the letter provided to 
the veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the October 2005 rating 
decision, July 2006 SOC, and October 2007 SSOC explained the 
basis for the RO's action, and the SOC and SSOC provided him 
with additional 60-day periods to submit more evidence.  It 
appears that all obtainable evidence identified by the 
veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.


In addition to the foregoing harmless-error analysis, we note 
that the decision of the Court in Dingess v. Nicholson, 19 
Vet. App. 473 (2006) requires more extensive notice in claims 
for compensation, e.g., as to potential downstream issues 
such as disability rating and effective date.  This 
requirement was fulfilled in a March 2006 letter that the RO 
sent to the veteran, as well as in the July 2006 SOC.  
Moreover, the claimant has not demonstrated any error in VCAA 
notice, and therefore the presumption of prejudicial error as 
to such notice does not arise in this case.  See Sanders v. 
Nicholson, supra.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

At a private audiological evaluation in August 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
15
80
90
90

Pure tone thresholds averaged 69 in the left ear.

On the audiological evaluation at the VA examination in 
October 2005, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
LEFT
25
80
90
85

Speech audiometry revealed speech recognition ability of 44 
percent in the left ear.  Pure tone thresholds averaged 70 in 
the left ear.  The veteran reported difficulty with 
understanding spoken voice and hearing when not looking at 
the speaker or when there is background noise.

On the audiological evaluation at the VA examination in 
October 2007, pure tone thresholds, in decibels, were as 
follows:



HERTZ



1000
2000
3000
4000
LEFT
35
80
85
85

Speech audiometry revealed speech recognition ability of 48 
percent in the left ear.
Pure tone thresholds averaged 70 in the left ear.   

At a private audiological evaluation in November 2007, pure 
tone thresholds, in decibels, were as follows:





HERTZ



500
1000
2000
3000
4000
LEFT
50
35
80
90
95

Pure tone thresholds averaged 90 in the left ear.


III.  Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002 & Supp. 
2007); 38 C.F.R. Part 4 (2007).  When a question arises as to 
which of two evaluations shall be assigned, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.

In determining the disability evaluation, VA has a duty to 
acknowledge and consider all regulations which are 
potentially applicable based upon the assertions and issues 
raised in the record and to explain the reasons used to 
support the conclusion.  Schafrath v. Derwinski, 1 Vet. App. 
589 (1991).  These regulations include, but are not limited 
to, 38 C.F.R. § 4.1, which requires that each disability be 
viewed in relation to its history and that there be an 
emphasis placed upon the limitation of activity imposed by 
the disabling condition, and 38 C.F.R. § 4.2, which requires 
that medical reports be interpreted in light of the whole 
recorded history, and that each disability must be considered 
from the point of view of the veteran working or seeking 
work.  These requirements for the evaluation of the complete 
medical history of the claimant's condition operate to 
protect claimants against adverse decision based upon a 
single, incomplete, or inaccurate report, and to enable VA to 
make a more precise evaluation of the disability level and 
any changes in the condition.


In general, when an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  However, when the current appeal arose from the 
initially assigned rating, consideration must be given as to 
whether staged ratings should be assigned to reflect 
entitlement to a higher rating at any point during the 
pendency of the claim.  Fenderson v. West, 12 Vet. App. 119 
(1999).  Moreover, staged ratings are appropriate in any 
increased-rating claim in which distinct time periods with 
different ratable symptoms can be identified.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The veteran's hearing loss has been evaluated under 38 C.F.R. 
§ 4.85, DC 6100.  This diagnostic code sets out the criteria 
for evaluating hearing impairment using pure tone threshold 
averages and speech discrimination scores.  Numeric 
designations are assigned based upon a mechanical use of 
tables found in 38 C.F.R. § 4.85; there is no room for 
subjective interpretation.  See Acevedo-Escobar v. West, 12 
Vet. App. 9, 10 (1998); Lendenmann v. Principi, 3 Vet. App. 
345, 349 (1992).

Audiometric results are matched against Table VI to find the 
numeric designation, then the designations are matched with 
Table VII to find the percentage evaluation to be assigned 
for the hearing impairment.  To evaluate the degree of 
disability for service-connected hearing loss, the Rating 
Schedule establishes 11 auditory acuity levels, designated 
from level I for essentially normal acuity, through level XI 
for profound deafness.  38 C.F.R. § 4.85.  When impaired 
hearing is service connected in one ear only, the non-
service-connected ear will be assigned a designation of level 
I from Table VII.  38 C.F.R. § 4.85(f).

The provisions of section 4.86 address exceptional patterns 
of hearing loss which, are defined as when each of the pure 
tone thresholds at 1000, 2000, 3000, and 4000 Hertz (Hz) is 
55 decibels or more, or when the pure tone threshold is 30 
decibels or less at 1000 Hz and 70 decibels or more at 2000 
Hz.  38 C.F.R. § 4.86 (2007).

The results of the August 2002 audiogram show an average pure 
tone threshold of 69 decibels in the left ear.  The veteran's 
speech discrimination ability was not indicated.  He had a 
decibel loss pure tone threshold of 15 at 1000 Hz and 80 
decibels at 2000 Hz, and therefore he had an exceptional 
pattern of hearing impairment.  See 38 C.F.R. § 4.86.  This 
permits Table VIa to be used even though the examiner did not 
certify that the use of the speech discrimination test was 
not appropriate because of language difficulties or 
inconsistent speech discrimination scores.  See 38 C.F.R. 
§§ 4.85(c), 4.86(b).  Table VIa indicates a numeric 
designation of level V for the left ear, which is elevated to 
level VI because of the exceptional pattern of hearing 
impairment.  See 38 C.F.R. § 4.86(b).  The veteran's right 
ear has a numerical designation of I because it does not have 
service connected hearing loss.  See 38 C.F.R. § 4.85(f).  
The point of intersection on Table VII reflects that the 
level of hearing loss is consistent with a noncompensable 
evaluation.  

The results of the October 2005 audiogram show an average 
pure tone threshold of 70 decibels in the left ear with 
speech discrimination ability of 44 percent.  Table VI 
indicates numeric designation of VIII for the left ear.  The 
veteran had a decibel loss pure tone threshold of 25 at 1000 
Hz and 80 decibels at 2000 Hz.  Therefore, he had an 
exceptional pattern of hearing impairment under 38 C.F.R. 
§ 4.86.  His numeric designation under Table VI is thus 
elevated to IX.  See 38 C.F.R. § 4.86(b).  The point of 
intersection on Table VII reflects that the level of hearing 
loss is consistent with a noncompensable evaluation.  

The results of the October 2007 audiogram show an average 
pure tone threshold of 70 decibels in the left ear with 
speech discrimination ability of 48 percent.  Table VI 
indicates numeric designation of VIII for the left ear.  The 
point of intersection on Table VII reflects that the level of 
hearing loss is consistent with a noncompensable evaluation.  
Exceptional patterns of hearing impairment were not 
indicated.

The results of the November 2007 audiogram show an average 
pure tone threshold of 70 decibels in the left ear.  The 
veteran's speech discrimination ability (Maryland CNC) was 
not indicated, and therefore Table VI cannot be used.  Table 
VIa also cannot be used because exceptional patterns of 
hearing impairment were not indicated and the examiner did 
not certify that the use of the speech discrimination test 
was not appropriate because of language difficulties or 
inconsistent speech discrimination scores.  See 38 C.F.R. 
§§ 4.85(c), 4.86(b).  Therefore, Table VII cannot be used to 
find the level of evaluation based on the November 2007 
evaluation for his hearing loss.  The Board notes that the 
veteran's average pure tone threshold of 70 decibels at 500, 
1000, 2000, 3000 and 4000 Hz was the same at the private 
November 2007 testing as at the October 2007 VA testing.

The fact that the veteran's hearing acuity is less than 
optimal does not by itself establish entitlement to a higher 
disability rating.  To the contrary, it is clear from the 
Rating Schedule that a higher rating can be awarded only when 
loss of hearing has reached a specified measurable level.  
That level of disability service-connected hearing loss on 
one ear has unfortunately not been demonstrated in the 
present case. 

Finally, in light of the holding in Fenderson, supra, the 
Board has considered whether the veteran is entitled to a 
"staged" rating for his service-connected bilateral hearing 
loss disability, as the Court indicated can be done in this 
type of case.  Based upon the record, we find that at no time 
since July 8, 2004, one year before he filed his claim for an 
increased rating, has the disability on appeal been more 
disabling than as currently rated under the present decision 
of the Board. 
  
Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular Rating Schedule standards.  We recognize that, as he 
testified at his Travel Board hearing, the veteran does 
experience difficulties hearing certain types of speech at 
home and at work, but in light of his documented test 
results, and the lack of a showing of marked interference in 
the work setting, the Board finds that circumstances 
warranting referral of the case to the Director of the 
Compensation and Pension Service or the Under Secretary for 
Benefits do not exist in the present case.

The preponderance of the evidence is against the claim, and 
there is no reasonable doubt to be resolved.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102.




ORDER

Entitlement to a compensable evaluation for left ear hearing 
loss is denied



_______________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


